DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed with the written response received on January 8, 2020 have been considered and an action on the merits follows.  As directed by the amendment, claims 1, 4-5, and 8 have been amended; and claims 2-3 are canceled. Accordingly, claims 1 and 4-18 are pending in this application, with an action on the merits to follow regarding claims 1 and 4-18.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10548356 in view of Yoshihara (US 4698847). Claim 1 of US 10548356 discloses all the limitations of the first through fourth bands but does not disclose wherein the garment comprises at least one sensitivity zone in which the fabric thickness is less than the fabric thickness of the region of the garment which completely surrounds the at least one sensitivity zone.  .
Claim Objections
Claims 1 and 4-18 are objected to because of the following informalities:
Claim 1 recites the limitation "the fabric thickness" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the region" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4, 6-7, 9-18 should recite, “[[A]] The swimming garment according to claim….”
Claim 5 recites the limitation "the fabric thickness" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the region" in line .  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the abdomen" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the mid-line" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 should recite, “…which [[are]] is configured to cover the wearer's abdomen, spaced apart on opposite sides of [[the]] a mid-line of the garment.”
Claim 8 recites the limitation "the fabric thickness" in line .  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the region" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the outside of a left thigh" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the outside of a right thigh" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8, line 15 should recite, “…towards [[a]] the mid-line of the garment.”
Claim 10 recites the limitation "the back" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "th" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the front" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the left side" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the right side" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16, line 3, should recite, “[[a]] the left hip region”.
Claim 16, line 7, should recite, “[[a]] the right hip region”.
Claim 1 recites the limitation "the front" in line .  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the left side" in line .  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the right side" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 7, and 10-11 (and claim 18 at least for depending from a rejected claim) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite as it recites, “wherein the or each region of the garment containing a sensitivity zone is formed from at least two layers of fabric and the or each sensitivity zone is formed with one or more fewer layers of fabric than the region of the garment surrounding it.”  First it is unclear as to what is meant by “the or each” as it is unclear if “each” is referring to the preceding “the region of the garment” or otherwise.  Further, as “fabric” is not preceded by an article such as “a”, “an”, or “the”, it is unclear if it is referring to the stretchable elasticized fabric previously claimed or to another fabric.  Finally it is unclear as to how the region contains the sensitivity zone as the region was previously described as “the region of the garment which completely surrounds the at least one sensitivity zone” so the zone is a separate structure than the region. Based on the specification, Examiner respectfully suggests amending to recite, “wherein the surrounding [[a]] the at least one sensitivity zone is formed from at least two layers of the fabric and the at least one sensitivity zone is formed with one or more fewer layers of the fabric than the region of the garment surrounding [[it]] the at least one sensitivity zone.”
Claim 4 is indefinite as it recites, “wherein the or each region surrounding a sensitivity zone is formed from a double layer of fabric and the or each sensitivity zone has a single layer of fabric.”  As explained above, “the or each” continues to be unclear and as “fabric” is not preceded by an article such as “a”, “an”, or “the”, it is unclear if it is referring to the stretchable elasticized fabric previously claimed or to another fabric.  Based on the specification, Examiner respectfully suggests amending to recite, “wherein the at least one sensitivity zone is formed from a double layer of the fabric and the at least one sensitivity zone has a single layer of the fabric.”
Claim 7 is indefinite as it recites, “comprising a pair of said sensitivity zones in said region of the garment which are configured to cover the wearer's abdomen, spaced apart on opposite sides of the mid-line of the garment.”  As “at least one sensitivity zone” was recited in claim 5, it is unclear if claim 7 is claiming a total of at least 3 zones or if the at least one is now 2.  Further, as the pair is claimed as “in said region”, it is unclear as to how they can be in the region as the region was previously described as “the region of the garment which completely surrounds the at least one sensitivity zone” so the zone is a separate structure than the region.  Based on the specification, Examiner respectfully suggests amending to recite, “wherein the at least one sensitivity comprises surrounded by said region of the garment, the pair of sensitively zones said pair of sensitively zones spaced apart on opposite sides of [[the]] a mid-line of the garment.”
Claim 10 and 11 each recites the limitation "the suit".  There is insufficient antecedent basis for this limitation in the claims.  As a suit has not been recited, it is unclear if the claims are referring to the “swimming garment” as recited in the preamble or to a subset of the garment, or to an additional structure.  For purposes of examination, Examiner has interpreted the suit to be referring to the garment and respectfully suggests amending to recite, “the  garment” throughout each claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara (US 4698847) in view of Rance (US 2008/0141430).
Regarding claim 1, Yoshihara discloses a swimming garment (Figs. 8a-c) formed from a stretchable fabric (11/12, disclosed stretchable in co. 6, lines 55-68), wherein the garment comprises at least one sensitivity zone (see annotated Fig. 8a) in which the fabric thickness (thickness of layer 12) is less than the fabric thickness (thickness of layers 11 and 12 which is implicitly has a thickness greater than just the thickness of 11) of the region of the garment which completely surrounds the at least one sensitivity zone (see annotated Fig. 8a)(thickness of layers 11 and 12 which is implicitly has a thickness greater than just the thickness of 12), and wherein the or each region of the garment containing a sensitivity zone is formed from at least two layers of fabric (as the area around the sensitivity zones includes layers 11 and 12) and the or each sensitivity 
Yoshihara does not expressly disclose wherein the stretchable fabric is elasticated. 
	Rance teaches swimming garments wherein the stretchable fabric is elasticated (polyester elastane, see para. 0029).
Yoshihara and Rance teach analogous inventions in the field of swimming garments with different areas of elasticity.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the stretch fabric of Yoshihara of an elasticated material as taught by Rance as such materials are “conventionally used for making high-performance swimwear, are within the skilled person’s routine knowledge” (see para. 0029 of Rance).
	Regarding claim 4, the modified garment of Yoshihara discloses wherein the or each region surrounding a sensitivity zone (see annotated Fig. 8a) is formed from a double layer of fabric (layers 11 and 12) and the or each sensitivity zone has a single layer of fabric (layer 12).
Regarding claim 5, Yoshihara discloses a swimming garment (Figs. 8a-c which show the fabric pieces of the ) formed from a stretchable fabric (11/12, disclosed stretchable in co. 6, lines 55-68), wherein the garment comprises at least one sensitivity zone (see annotated Fig. 8a) in which the fabric thickness (thickness of layer 12) is less than the fabric thickness (thickness of layers 11 and 12 which is implicitly has a thickness greater than just the thickness of 11) of the region of the garment which completely surrounds the at least one sensitivity zone (see annotated Fig. 8a)(thickness wherein at least one said sensitivity zone is formed in a region of the garment that, when the garment is worn, is configured to cover the abdomen of the wearer (as can be understood from Fig. 8 and how it relates to Figs. 1 or 2).  
Rance teaches swimming garments wherein the stretchable fabric is elasticated (polyester elastane, see para. 0029).
Yoshihara and Rance teach analogous inventions in the field of swimming garments with different areas of elasticity.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the stretch fabric of Yoshihara of an elasticated material as taught by Rance as such materials are “conventionally used for making high-performance swimwear, are within the skilled person’s routine knowledge” (see para. 0029 of Rance).
Examiner notes that italicized limitations in the prior art rejections are functional and do not positively recite a structural limitation, but instead require an ability to so perform and/or function.  As the prior art discloses the structure of the garment, there would be a reasonable expectation for the garment to perform such functions, as Examiner has explained after each functional limitation.
Regarding claim 6, the modified garment of Yoshihara discloses wherein the sensitivity zone (see annotated Fig. 8a) is configured to extend to overlie the wearer's upper abdominals and lower abdominals (as on at least one wearer, the zones would cover at least a part of upper and lower abs of that wearer).
	Regarding claim 7, the modified garment of Yoshihara discloses comprising a pair of said sensitivity zones (see annotated Fig. 8a) in said region of the garment  which are configured to cover the wearer's abdomen (as can be understood from Fig. 8 and how it relates to Figs. 1 or 2) spaced apart on opposite sides of the mid-line of the garment (as can be seen in Fig. 8a).  
	Regarding claim 8, Yoshihara discloses a swimming garment (Figs. 8a-c) formed from a stretchable fabric (11/12, disclosed stretchable in co. 6, lines 55-68), wherein the garment comprises at least one sensitivity zone (see annotated Fig. 8a) in which the fabric thickness (thickness of layer 12) is less than the fabric thickness (thickness of layers 11 and 12 which is implicitly has a thickness greater than just the thickness of 11) of the region of the garment which completely surrounds the at least one sensitivity zone (see annotated Fig. 8a) (thickness of layers 11 and 12 which is implicitly has a thickness greater than just the thickness of 12), wherein, in use, the stretchable elasticated fabric is configured to cover at least part of the wearer's hips and glutes (as can be understood from Fig. 8 and how it relates to Figs. 1 or 2), the garment including at least two tension bands (bands 14 formed by stitches 13) that have a higher modulus of elasticity than adjacent regions of the stretchable fabric (as adjacent regions are comprised of layer 12, and as the bands are made of layer 11 which is less stretchable than 12 as disclosed in col. 6 lines 55-68) so that , in use, the tension bands offer greater resistance to stretch than the adjacent regions (as can be understood from co. 6, lines 55-68 where 11 is less stretchable than 12);  321 OLT:20407:486848:1:ALEXANDRIAwherein a first one of said tension bands (see first band in annotated Fig. 8a) follows a path (shown in gray dashed line) that extends to a left hip region of the garment and inwardly from the left hip region across a left upper glute region of the garment towards a mid-line of the garment (as can be understood from annotated Fig. 8a as it relates to Figs. 1 or 2, the first band 
Yoshihara does not expressly disclose wherein the stretchable fabric is elasticated, the stretchable elasticated fabric is configured to cover at least part of the wearer's thighs, wherein a first one of said tension bands follows a path that extends along the outside of a left thigh region of the garment, and a second one of said tension bands follows a path that extends along the outside of a right thigh region of the garment.
Rance teaches swimming garments wherein the stretchable fabric is elasticated (polyester elastane, see para. 0029).
Yoshihara and Rance teach analogous inventions in the field of swimming garments with different areas of elasticity.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the stretch fabric of Yoshihara of an elasticated material as taught by Rance as such materials are “conventionally used for making high-performance swimwear, are within the skilled person’s routine knowledge” (see para. 0029 of Rance).
Further, Rance teaches a swimming garment wherein the stretchable elasticated fabric is configured to cover at least part of the wearer's thighs (panels 30, 32, 34, and 
Yoshihara and Rance teach analogous inventions in the field of swimming garments with different areas of elasticity.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add leg portions and extend the bands of Yoshihara down the outer thighs as taught by Rance in order to provide increased speed and decreased drag resistance in the water and since “it is desired that the fixing structure of apparel be set in accordance with the location of muscles and the direction of work of the muscles” (see col. 3, lines 19-21 of Yoshihara).
Regarding claim 9, the modified garment of Yoshihara discloses wherein, in use, the stretchable elasticated fabric (11/12 of Yoshihara as modified to be elastic by Rance) is also configured to cover at least part of the wearer's abdomen, chest and back (as at least 12 of Yoshihara covers at least these areas, best seen in Fig. 8b of Yoshihara).
 
Regarding claim 10, the modified garment of Yoshihara discloses wherein: the path of the first tension band extends from the left upper glute region of the suit across the back of the suit and to a right rear shoulder region of the suit (as can be seen in annotated Fig. 8a of Yoshihara as understood from Fig. 2b of Yoshihara, the first band 
Regarding claim 11, the modified garment of Yoshihara discloses wherein the paths of the tension bands are such that when the suit is worn the first and second tension bands are configured to generally follow the posterior oblique myofascial lines of the wearer (as can be seen in Fig. 8a of Yoshihara as understood from Fig. 2b of Yoshihara, the bands cross on the rear side to follow the posterior oblique myofascial lines).
 Regarding claim 12, the modified garment of Yoshihara discloses wherein the tension bands comprise seams in the garment (as the bands are formed by stitching lines 13 of Yoshihara).  
 Regarding claim 13, the modified garment of Yoshihara discloses wherein the seams (at 13 of Yoshihara) join separate panels of the stretchable elasticated fabric from which the garment is formed (panels of layers 11 and 12, modified to be elastic by Rance).  
 Regarding claim 14, the modified garment of Yoshihara discloses wherein the seams (13 of Yoshihara) are stitched seams (as 13 is disclosed as sewing, see col. 6, lines 20-24 of Yoshihara).

	Regarding claim 16, the modified garment of Yoshihara discloses where portions of the two tension bands follows a path from a left hip region of the garment onto the front of the garment over an upper left pelvis region of the garment to a left rib-cage region of the garment and then across a left lateral chest region of the garment back towards the left side of the garment adjacent a left arm opening in the garment; and a path from a right hip region of the garment onto the front of the garment over an upper right pelvis region of the garment to a right rib-cage region of the garment and then across a right lateral chest region of the garment back towards the right side of the garment adjacent a right arm opening in the garment (as can be seen in annotated Fig. 8a of Yoshihara as understood from Fig. 2a-c of Yoshihara, portions of the first and second bands follow such a path).  
The modified garment of Yoshihara does not expressly discloses the paths being followed via third and fourth bands.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to separate the bands of Yoshihara such that a third and fourth band follow the paths as claimed in order to provide for easier adjustment of the manufacturing of the garment to optimize fit for the body proportions and muscular arrangement of a particular wearer 
	Regarding claim 17, the modified garment Yoshihara discloses wherein the third tension band meets the first tension band at said left hip region and the fourth tension band meets the second tension band at said right hip region (as such an arrangement is made when portions of the first and second bands of Yoshihara were constructed separately to be the third and fourth bands of claim 16 above). 
Regarding claim 18, the modified garment Yoshihara discloses wherein the stretchable elasticated fabric is configured to cover at least part of the wearer's hips and glutes (as can be understood from Fig. 8 and how it relates to Figs. 1 or 2), the garment including at least two tension bands (bands 14 formed by stitches 13) that have a higher modulus of elasticity than adjacent regions of the stretchable fabric (as adjacent regions are comprised of layer 12, and as the bands are made of layer 11 which is less stretchable than 12 as disclosed in col. 6 lines 55-68) so that, in use, the tension bands offer greater resistance to stretch than the adjacent regions (as can be understood from co. 6, lines 55-68 where 11 is less stretchable than 12); wherein: portions of the tension bands (first band, see annotated Fig. 8a) follows a path (shown in gray dashed lines) from a left hip region of the garment onto the front of the garment over an upper left pelvis region of the garment to a left rib-cage region of the garment and then across a left lateral chest region of the garment back towards the left side of the garment adjacent a left arm opening in the garment (as can be seen in annotated Fig. 8a of Yoshihara as understood from Fig. 2a-c of Yoshihara, portions of the first and second bands follow such a path) ; and portions of the tension bands follows a path from a right 
The modified garment of Yoshihara does not expressly discloses the paths being followed via one of the tension bands and another one of the tension bands.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to separate the bands of Yoshihara such that one and another one of the bands follow the paths as claimed in order to provide for easier adjustment of the manufacturing of the garment to optimize fit for the body proportions and muscular arrangement of a particular wearer whose, and since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  See MPEP 2144.04.

    PNG
    media_image1.png
    1072
    777
    media_image1.png
    Greyscale

Annotated Fig. 8a (Yoshihara)

Response to Arguments
Applicant’s arguments, filed January 8, 2020, with respect to the 35 USC 102 rejection of claim 1 have been considered but are moot because the arguments do not apply to the current grounds of rejection.  Applicant’s arguments, which appear to be drawn only to previously presented rejections, have been considered but are moot in view of the new ground(s) of rejection.  The previous rejection has been withdrawn and a new ground(s) of rejection has been made.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are compression garments analogous to Applicant’s invention.  For example, Di Lorenzo (US 2008/0256675) shows a swimsuit with layered panes of differing compression), Galluzzo shows a garment with higher resistance to stretch along each of the myofascial lines, and Monson (US 4946453) shows a garment with bands extending along a number of myofascial lines.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER MANGINE, Ph.D./           Primary Examiner, Art Unit 3732